Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 07/07/2021 have been entered. Claims 1-2, 5-6, 10-12, 14, 16-21 and 23-26 are currently under examination on the merits. 
Any rejections and/or objections made in the previous office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 10-12, 14, 16-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2017/0047555, ‘555 hereafter) in view of Woodgate et al (US 2011/0299000, 000 hereafter) and Hatsusaka et al ( WO 2017/038265, English equivalent US 2018/0327669, ‘669 hereafter is cited in this office action).
Regarding claims 1-2, 5-6, 11-12, 14, 16-21 and 24-26, ’555 discloses an organic light emitting device comprising a circularly polarizing plate ([0006]-[0027]), wherein the circularly polarizing plate comprises a polarizer and a phase difference layer formed on one side of the polarizer ([Fig 1, [0042]-[0051]). ‘555 also discloses that the phase difference layer ([0170]-[0175]) can be formed from a normal dispersion polymerizable liquid crystal compound ([0171], rod-like liquid crystal compound 2), which has core structure unit reading upon instantly claimed formula 6 as in present claims 1-2; and a reverse dispersion polymerizable compound in a content of 80 wt% ([0171], rod-like 
‘555 does not specifically discloses the rod-like liquid crystal compound of normal dispersion having substituents as recited  in the present claims, however, ‘000 discloses a UV curable rod-like liquid crystal compound being used to form a birefringent film for a liquid crystal display, wherein the rod-like liquid crystal compound can be either RM257 or LC1057 ([0015]-[0033], [0071], RM 257 has chemical structure reading upon rod-like LC compound 2 of ‘555 and LC1057 has chemical structure reading upon chemical formula as instantly claimed with  two naphthalene ring). In light of these teachings, one of ordinary skill in the art would have substituted the rod-like liquid crystal compound LC1057 with the rod-like LC compound 2 as used in ‘555, thereby arriving at the presently claimed invention. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See MPEP 2144.06). 
‘555 also fails to specifically disclose the reverse dispersion LC polymerizable compound having substituents as recited in the present claims. However,  ‘669 discloses a phase difference layer can be formed from a composition comprising both normal dispersion polymerizable liquid crystal compound and reverse dispersion polymerizable liquid crystal compound ([0178], [0179]), wherein the normal polymerizable liquid crystal compound can be a bifunctional polymerizable LC compound ([0091]) and the reverse dispersion polymerizable liquid crystal compound ca be a LC compound represented by following formula 8-15 ([0117], page missing in ‘669, please See WO’265, page 73), wherein the content  of reverse dispersion polymerizable LC compound, which has tri-functionality, can be 60 mass % or more ([0178]):


    PNG
    media_image1.png
    309
    795
    media_image1.png
    Greyscale
 
 ‘669 also discloses that these polymerizable LC compounds can be used to form a powder mixture to provide excellent handleability ([0012]-[0013]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the polymerizable liquid crystal compound as taught by ‘669, to modify the phase difference layer of ‘555, in order to take the advantage of the handleability of the polymerizable liquid crystal composition.  The cited references does not expressly disclose that the phase difference layer having ultraviolet transmittance and phase different change ratio as recited in the present claims 1-2, 5-6 and 20-21, however, since the cited references fairly suggest a phase difference layer being formed from polymerizable liquid crystal compounds which are significantly identical to the polymerizable liquid crystal compounds as presently claimed, it is reasonable to expect that the phase difference layer as taught by cited references would have possessed the UV transmittance and phase difference change ratio as presently claimed, in absence of an objective showing to the contrary (See MPEP 2112). Regarding claims 14, 16-19 and 24-26, ‘555 also discloses that the organic light emitting display device and circularly polarizing plate .  

Response to Arguments
Applicant's arguments filed on 07/07/2021 have been fully considered but they are moot in view of the new ground(s) of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.